 Case 2:20-cr-00579-SVW Document 381-2 Filed 05/30/21 Page 1 of 3 Page ID #:3963



 1   Ashwin J. Ram (SBN 227513)
 2   aram@steptoe.com
     Michael A. Keough (SBN 327037)
 3   mkeough@steptoe.com
 4   Meghan L. Newcomer (pro hac vice)
     mnewcomer@steptoe.com
 5   Nicholas P. Silverman (pro hac vice)
 6   nsilverman@steptoe.com
     STEPTOE & JOHNSON LLP
 7   633 West Fifth Street, Suite 1900
 8   Los Angeles, CA 90071
     Telephone: (213) 439-9400
 9   Facsimile: (213) 439-9599
10
     Counsel for Defendant Richard Ayvazyan
11
12                          UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14
                                              Case No. 20-cr-579 (SVW)
15   UNITED STATES OF AMERICA,
16                                            DECLARATION OF ASHWIN J.
                       Plaintiff,             RAM IN SUPPORT OF JOINT
17                                            MOTION TO DISMISS UNDER
18                     v.                     FED. R. CRIM. P. 12(B) OR
                                              CONTINUE THE TRIAL TO HOLD
19   RICHARD AYVAZYAN,                        A PRE-TRIAL KASTIGAR
20   MARIETTA TERABELIAN,                     HEARING
     et al.,
21                                            Judge: Hon. Stephen V. Wilson
22                    Defendants.             Current Hearing Date: June 28, 2021
                                              Requested Hearing Date: June 14, 2021
23                                            Time:                   11:00 a.m.
24
25
26
27
28
                  DECLARATION OF A. RAM IN SUPPORT OF
      MOTION TO DISMISS OR CONTINUE FOR PRE-TRIAL KASTIGAR HEARING
 Case 2:20-cr-00579-SVW Document 381-2 Filed 05/30/21 Page 2 of 3 Page ID #:3964



 1         I, Ashwin J. Ram, declare as follows:
 2         1.     I am an attorney licensed to practice law in the state of California. I am a
 3   partner at the law firm of Steptoe & Johnson LLP and counsel of record for defendant
 4   Richard Ayvazyan in the above-captioned matter.
 5         2.     On the night of May 21, 2021 the government produced a document
 6   labeled “Summary Exhibit – 151 Loans (Draft for Circulation 05.21.2021).pdf.” The
 7   government later stated that this was a chart of the 151 loans referenced in paragraph 32
 8   of the superseding indictment (Dkt. 154). A true and correct copy of the document is
 9   attached as Exhibit A.
10         3.     The government previously produced an FD-302 regarding the November
11   13, 2020 search of tainted digital devices by S.A. Justin Palmerton and S.A. Lynne
12   Zellhart, which has been filed with the Court as Dkt. 338-6. Dkt. 338-6 notes that the
13   agents reviewed an undisclosed number of files and took 65 photographs, but it does
14   not attach those photographs. On the night of May 27, 2021, the government identified
15   the 65 photographs as follows:
16                   a. DOJ_PROD_0000002001 - DOJ_PROD_0000002056 (produced on
17                      December 14, 2020 and January 8, 2021)
18                   b. DOJ_PROD_0000104877 - DOJ_PROD_0000104888 (produced on
19                      March 12, 2021 and mislabeled as “Photos from Search of [Co-
20                      Defendants’ residence]”)
21   Combined with the CBP photographs received and used by the government, this results
22   in at least 209 photographs of tainted evidence that were used by the government. This
23   does not include the taint of other files that were reviewed but not photographed or the
24   government’s continued review after November 13, 2020.
25         4.     Attached as Exhibit B is a true and correct photograph taken by the
26   government of tainted evidence related to Annandale Nursery, produced in discovery as
27   DOJ_PROD_0000002008.
28
                                   1
                  DECLARATION OF A. RAM IN SUPPORT OF
      MOTION TO DISMISS OR CONTINUE FOR PRE-TRIAL KASTIGAR HEARING
 Case 2:20-cr-00579-SVW Document 381-2 Filed 05/30/21 Page 3 of 3 Page ID #:3965



 1         5.    Attached as Exhibit C are true and correct copies of documents related to
 2   SBA record searches regarding Annandale Nursery, produced in discovery as
 3   DOJ_PROD_0000078852; DOJ_PROD_0000078853; and DOJ_PROD_0000078854.
 4         6.    Attached as Exhibit D is a true and correct photograph taken by the
 5   government of tainted evidence related to Camilo Amaya, produced in discovery as
 6   DOJ_PROD_0000104877.
 7         7.    Attached as Exhibit E are true and correct copies of documents related to
 8   SBA record searches regarding Camilo Amaya, produced in discovery as
 9   DOJ_PROD_0000079767; DOJ_PROD_0000079377; and DOJ_PROD_0000079378.
10         8.    Attached as Exhibit F is a true and correct photograph taken by the
11   government of tainted evidence related to Lilia Turcan, produced in discovery as
12   DOJ_PROD_0000104878.
13         9.    Attached as Exhibit G are true and correct copies from responses to
14   December 2020 government subpoenas regarding Lilia Turcan, produced in discovery
15   as DOJ_PROD_0000137140 and DOJ_PROD_0000129747
16         9.    Attached as Exhibit H are true and correct copies of documents related to
17   SBA record searches regarding Gevorg Boyrazyan and Bayview Consulting, produced
18   in discovery as DOJ_PROD_0000079164 and DOJ_PROD_0000079165.
19         I declare under penalty of perjury that the foregoing is true and correct.
20         Executed at Los Angeles, California on May 30, 2021.
21
                                                   Respectfully submitted,
22
23                                                 /s/ Ashwin J. Ram
                                                   Ashwin J. Ram
24
25                                                 Counsel for Defendant Richard Ayvazyan

26
27
28
                                   2
                  DECLARATION OF A. RAM IN SUPPORT OF
      MOTION TO DISMISS OR CONTINUE FOR PRE-TRIAL KASTIGAR HEARING
